internal_revenue_service number release date index number ------------------- ---------------------------------------------- ------------------------------------------------------------ ----- ------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b04 plr-104385-15 date may legend taxpayer state a company b jurisdictions dear -------------- ------------------------------------------------------------------------------------------ --------------------------- ------------ ------------------------------------------------------------------------------------------ ------------------------- ------------------------------------------------------ this is in reply to your letter requesting certain rulings under sec_72 of the internal_revenue_code the code facts taxpayer is a life_insurance_company incorporated under the laws of state a it files a consolidated tax_return with company b on a calendar_year basis using the accrual_method of accounting taxpayer is a life_insurance_company as defined by sec_816 and is licensed to conduct business in jurisdictions taxpayer issues a non-qualified individual flexible premium deferred variable_annuity contract the contract the contract provides an accumulation period and a payout period during the accumulation period the owner can take withdrawals from the contract’s accumulation value which is the sum of the values attributable to the investment options offered under the contract which the owner has selected taxpayer plans to offer the contract with a deferred income annuity dia payout rider the rider the rider will allow the owner to apply some or all of the contract’s plr-104385-15 accumulation value to the annuity option described in the rider the dia option will provide a series of life_annuity payments commencing on a scheduled future date once the accumulation value is transferred to the rider that amount is no longer available for withdrawal however any accumulation value that is not transferred to the rider will remain available for withdrawal taxpayer has requested rulings under sec_72 b and e regarding the treatment of withdrawals and annuity payments in these circumstances the contract provides for flexible premium payments subject_to certain restrictions premiums cannot be paid at any time after the earliest of a the date the accumulation period ends b the date the accumulation value is zero or c the owner’s death unless the owner’s surviving_spouse continues the contract in accordance with sec_72 during the accumulation period the owner can surrender the contract or take withdrawals from the accumulation value surrender charges and certain state taxes may apply to surrenders and withdrawals a death_benefit is payable if the owner of the contract dies during the accumulation period the amount of the death_benefit equals the accumulation value on the applicable_valuation_date plus the amount of any additional death_benefit provided by a rider to the contract if the owner dies during the payout period the remaining portion if any of the interest in the contract will be distributed at least as rapidly as under the method of distribution being used as of the date of death the owner may add the rider to the contract when the contract is issued the owner annuitant and beneficiary under the rider are identical to those under the contract when added to the contract the rider becomes part of the contract and is subject_to all applicable non-conflicting terms of the contract the rider amends the contract to provide the owner with an option to allocate some or all of the accumulation value towards an annuity payout the dia payments that will commence on a specified future date and may choose to make multiple allocations of accumulation value over time each allocation of accumulation value to the rider will entitle the owner to dia payments that are calculated using taxpayer’s annuity purchase rates for dias as of the date of the allocation applicable to the age and gender of the annuitant the date the dia payments are scheduled to begin the dia start date and other_relevant_factors the dia start date cannot extend beyond a specified age of the annuitant and the annuitant cannot be changed after the initial allocation to the rider the dia payments are life-contingent fixed annuity payments that will be made at least annually and under which the owner can choose to include a period certain or other refund_feature regardless of the number or timing of allocations made to the rider all dia payments will commence on the same dia start date will be payable plr-104385-15 under the same life-contingent annuity option will be based on the same annuitant’s life and will be paid at the same frequency the owner cannot change the dia payment option after the first allocation to the rider is made however prior to the dia start date the owner can change the frequency at which dia payments will be made eg from monthly to quarterly after the dia start date the payment frequency cannot be changed the owner also can change the dia start date before dia payments begin subject_to certain restrictions to the extent that the entire amount of the accumulation value is not applied to the rider all contractual benefits continue to apply to the remaining accumulation value including the right to apply that accumulation value to another annuity option under the contract or to withdraw the remaining accumulation value in part or in full however after any amount of the accumulation value is transferred to the rider that amount is no longer part of the contract’s accumulation value and cannot be accessed the rider does not provide a withdrawal or surrender right of amounts transferred to it if the annuitant or an owner who is not the annuitant dies before the dia start date no dia payments will be made but the rider may provide for a lump sum death_benefit if applicable the death_benefit will equal the sum of all amounts previously allocated to the rider without any subsequent interest or earnings this amount is added to the contract’s accumulation value at death and then is governed by the death_benefit provisions in the contract after the dia start date any death_benefit is governed by the dia payment option the owner chose additional representations the contract will comply with sec_72 the contract will be treated as an annuity_contract under the state insurance laws and regulations of any state in which it is issued requested rulings sec_72 will apply each time accumulation value is transferred from the contract to the rider if immediately_after_the_transfer the contract continues to have an accumulation value at the time a transfer to which sec_72 applies is made from the contract to the rider plr-104385-15 a b c pursuant to sec_72 the portion of the contract from which the dia payments associated with that transfer will be made will be treated as a separate contract for purposes of sec_72 pursuant to sec_72 for purposes of applying sec_72 c and e a pro_rata portion of the investment_in_the_contract with respect to the contract will be allocated between the contract and the separate contract that is treated as having arisen by virtue of such transfer with the pro_rata allocation determined as of the transfer date based on the percentage of accumulation value transferred and pursuant to sec_72 a separate annuity_starting_date will be determined with respect to each separate contract that is treated as having arisen by virtue of the transfer to the rider law and analysis sec_72 provides that except as otherwise provided in chapter of the code gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 in relevant part provides that if any amount is received as an annuity for a period of years or more or during one or more lives under any portion of an annuity the rules of subparagraphs a - c of sec_72 shall apply subparagraph a of sec_72 provides that such portion shall be treated as a separate contract for purposes of sec_72 subparagraph b of sec_72 provides that for purposes of applying subsections b c and e of sec_72 the investment_in_the_contract shall be allocated pro_rata between each portion of the contract from which amounts are received as an annuity and the portion of the contract from which amounts are not received as an annuity subparagraph c of sec_72 provides that a separate annuity_starting_date under sec_72 shall be determined with respect to each portion of the contract from which amounts are received as an annuity sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date under sec_1_72-2 of the income_tax regulations amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts are received on or after the annuity_starting_date the amounts are payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable are determinable either directly plr-104385-15 from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1 b provides an alternative formulation of this requirement sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract under sec_1_72-4 the first day of the first period for which an amount is received as an annuity is the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income here to the extent that an irrevocable election to allocate accumulation value to the rider is made with respect to less than all of the accumulation value under the contract the dia payments will be made under a portion of the contract while the remaining portion of the contract’s accumulation value is administered according to the terms of the contract as a result the election to allocate a portion of the accumulation value to the rider will be a transaction to which sec_72 applies accordingly at the time of such transfer a a separate contract will be treated as arising for purposes of sec_72 b a pro_rata portion of the investment_in_the_contract will be allocated between that separate contract and the contract based on the percentage of accumulation value to which the allocation applied and c a separate annuity_starting_date under sec_72 will be determined with respect to the resulting dia payments hence if the contract owner takes a withdrawal from the contract following an election to allocate accumulation value to the rider the withdrawal will be taxable under sec_72 without regard to the investment_in_the_contract that was allocated to the rider ie to the separate contract that sec_72 treated as arising when such transfer was made if one or more additional transfers to the rider are made after the first each of the subsequent allocations will be treated as another transaction to which sec_72 applies if made with respect to less than all of the accumulation value in the contract in such case the same treatment described above will apply to each of the subsequent allocations of accumulation value to the rider plr-104385-15 rulings based on the facts submitted and the representations made we hold as follows sec_72 will apply each time that accumulation value is irrevocably allocated from the contract to the rider if immediately_after_the_transfer the contract continues to have an accumulation value at the time sec_72 applies to an irrevocable allocation from the contract to the rider a b c pursuant to sec_72 the portion of the contract from which the dia payments associated with that allocation will be made will be treated as a separate contract for purposes of sec_72 pursuant to sec_72 for purposes of applying sec_72 c and e a pro_rata portion of the investment_in_the_contract with respect to the contract will be apportioned between the contract and the separate contract that is treated as having arisen by virtue of such allocation with the pro_rata allocation determined as of the allocation date based on the percentage of accumulation value allocated and pursuant to sec_72 a separate annuity_starting_date will be determined with respect to each separate contract that is treated as having arisen by virtue of the allocation to the rider except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the meaning of the terms cash_value or cash_surrender_value as they appear in sec_72 or as applicable to the contract and rider on the application of sec_72 including sec_72 or whether the contract complies with sec_72 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2016_1 2016_1_irb_1 however when the criteria in dollar_figure of revproc_2016_1 2016_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-104385-15 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely rebecca l baxter senior technician reviewer branch financial institutions products cc
